t

r

Case: 4:19-cv-00156-DAS Doc #: 1 Filed: 10/21/19 1 of 7 PagelD #: 1

ND Miss. FORM P3, COMPLAINT CHALLENGING CONDITIONS OF CONFINEMENT (4/00)

UNITED STATES DisTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI -

 

Le dent RELAN, ee
. Plaintiff |
gece sent, UsNACVIGI0-SA-DAG
ke 3 4 vSi¥y \ : . . . |

CocUEL ts, PELER FERC
COMI COEZ EL. A

Defendant

 

 

" &¥ PRISONER’S COMPLAINT CHALLENGING CONDITIONS OF CONFINEMENT

1. The Plaintiffs full legal name, the name under which the Plaintiff was sentenced, the Plaintiff's
inmate identification number, the Plaintiffs mailing address, and the Plaintiff's place of confinement
are as follows:

A Legal name: 1 Dodhery antler) Reece.

 

 

 

 

 

 

 

B. Name under which sentenced: - Me aheet AHNONG SAR e waae >

C, tnmate identification number: _ 2A lot 7 “

D. Plainiffs mailing address (streetor | get OA-F

post office box number, city, state, ZIP): Caechunn HS SIR

E. Place of confineme nt: | $9, SStSS¢ PP Slee e7 Ny bent,
2. Plaintiffnames the following person(s) as the Defendant(s) in this civil action:

Name: | ; Pelee Hau

Title (Superintendent, She riff, etc.) . CAMMY Sree

 

Defendant's mailing address (street or ZO\ EY. LAMAaZ St
post office box number, city, state, ZIP) == 1
DACESIN MS 2QZo}

 
Case: 4:19-cv-00156-DAS Doc #: 1 Filed: 10/21/19 2 of 7 PagelD # 2

on

: : 2
ND Miss. FORM P3, COMPLAINT CHALLENGING CONDITIONS OF CONFINEMENT (4/00) : PAGE

.Name: Deel LAW)

_Title (Superintendent, Sheriff, etc.): Chapel C\ |
Defendant's mailing address (street or . - P. O- Gn LPO .
post office. box number, city, state, ZIP) —° Payzohiican MIS 2S RY
Name: . (MAR (208 ; -
Titlé (Superintendent, Sheriff, etc.): Do LE | Du QEtb oe

Defendant's mailing address (street or (535 Noreen Ste Sst
post office box number, city, state, ZIP) SEIS). we B@20 Zz

Name: : WIA
Title (Superintendent, Sheriff, etc.): s;$JA-
Defendant's mailing address (street or NWJA

post office box number, city, state, ZIP) K /; A

(if addition al Defe ndants are named, provide on s epara ‘tes she ets of paper the complete name, tide, ,
and address inform ation for each. Clearly label each addition al sheet as s being a continuation of
 Qilestion 2).

 

 

 

 

 

 

 

3. Have \ you commenced other lawsuits in any other court, -Yes WH No
- state or federal, dealing with or pertaining to the same facts .
that you allege in this lawsuit or otherwise relating fo your
imprisonment? ‘

4. If you checked “Yes"in Question 3, describe each lawsuit in the space below. If there is more than
one lawsuit, describe the ad ditional law suit(s) on separate sheets of paper; clearly label each
additional sheet as being a continuation of Question 4.

A. Parties to the fa wsuit:

Plaintiff(s): KO} A

Defendant(s): fA
B. Court. AA C.DocketNo: — JA
D. Judge's Name: WI/A : E. Date suit filed:

F. Date decided: AIA G. Result (affirmed, reversed, etc.): l wv

5. Is there a prisoner grievance: procedure or sys- Ar Yes LI No
_ tem in the place of your confine ment?

    

 

6. If “Yes,” did you present to the grievance sys- Dy Yes | No
tem the same facts and issues you allege in : :
this complaint? (See question 9, below).

7. if you checked “Yes” in Question 6, answer the following
.questions:
Case: 4:19-cv-00156-DAS Doc #: 1 Filed: 10/21/19 3 of 7 PagelD #: 3 ...

ND Miss. FORMP3, COMPLAINT CHALLENGING CONDITIONS OF CONFINEMENT {4/00) _ PAGE3

A. Does the grievance system place a limit on the — ar Yes Ly No
time within which a gnevance: must be presented? ,

B. if you answered “Yes,” did you file or Present your Ww Yes Ly No |
grievance within the time limit alowed?

C. The court must find that you exhausted the prison’ $ grievance system and administrative
remedies before it can consider this Complaint State everything you did to present your
grievance(s). Be specific. Include the date(s.) on which you filed or presented your griévances to
prison officers; identify the officer(s). State your claim(s) exactly.

Plank AZESENKER A (CEQUESt 2 Ad Aw-
edie (Zenrécly one (lo, ZAG +o DECenANeE
FELLA ean (Cequest Ag An Zeige AcCoMed AG?
hed Planer i> mA Galt, ih WEA NCE I -
locke AS A Sincece Pret Fis Claas lies.
 Yinet Whe. SLOP a Poles 1S Wdlete act
peely tabu Ghderthe faaliartes lanol Use Avel
insted Uk ombized FEC@sER ACS het Got Raper .
Mulund rea cnings clidint ANee ZEStEic hes ©
Dh< leNgtg F ACeed bak, He Gitlod 7M eSteye net jeuted-

D. State specifically what official response your grievance received. Ifthe prison provides an
administrative review of the decision on your grievance, state whether you applied for that —
review and what the result was.

DE fercent HA Men Response. ey AU cWees
RECOHHodoks) LenS (Ze CVE by AAIMKEE AN
Epler 4, CR denuing Ceguest DASE a
Haigene 4 Séuets 555 Pla AeCCAL Yet clenial
Pl SARA S 24 Sit teh MUAH RA AD
Muslitt Hace tz See Clan = eet. that Ying (ued
bad evry Aller aoe HE INA -te, qyZo
Xeodlocs. 1. (s.d. Hoan nesar Vv Cs oo
DECANE HEN CF CoOnECliere. NOCNIGTE ARB ES ZOCT
Let 258A 14. DE Reet ess DE see (CES QIN.
clan yrs ve CAUES ING Cups, AO M peer? (LESSEE
_ Case: 4:19-cv-00156-DAS Doc #: 1 Filed: 10/21/19 4 of 7 PagelD # 4

ND MISS. FORM P3, COMPLAINT CHALLENGING CONDITIONS OF CONFINEMENT (4/00) : PAGES _

 

Special Note: Attach to this Complaint as ‘exhibits com plete copies of al requests you made
for administrative relief through the grievance system, al responses to your requests. or
grievances, all administrative appe als you made, all resp onses to your appeals, and all receipts,
for documents that you have.

 

 

 

8. If you u checked “No” in Question 6, explain why you did not use the grievance procedures or
' system: .

Rf | A
H\ | 7 7

P\ ff
TTT
| Sf _

9. Write below, as briefly as possible, the facts of your case. Describe how each Defendant is
involved. Write the names of allother persons involved. Include dates and precise places of
events. Do notgive any legal argument or cite any legal authority. if you have more than one
claim to present, number each claim in a separate paragraph. Attach ad ditional pages only if
necessary; label attached pages as being continuations of Question 9. ,

IAN is en Hus, who urae OEratcles as
 fpe & bs Caligus bees. Ab tHe Oloiny WAS |
ald Awe Aces UKE +3 Loe, APA LE CELIA
© Pees OFF UCAS Ioneee eed Thee [wer tees ayistol ~
Foe Ce Gat 42 Cot Pisa ci@erdincd’é.. Plant

Cle AY aAceevANe CO CMe SQuche Mf) CeiGetD
RECOM RELA ts DeFendant BA cn Foy ec
BOG, AAL OLE (ZeCAve De eases HAH MHa
deni cf eget cn Sep nose 4 ZO, A Hose

J Menaths AAP 2 iceune coas AES 0 Soot
BOO, CLALQL EAC OE Set heniAl oF EAGT
=e Epttige Shak the. BEES thica, iciteg
(Aan claus Bele AD coe Gnehen Aten}
leaks. Aan CEceuzn Deendar clen) oF

zl ON OCth!e® 1, ZO TEE os
DAL fede wn IS orn Mebar ice Reehynpesy

 

 
Case: 4:19-cv-00156-DAS Doc #: 1 Filed: 10/21/19 5 of 7 PagelD #5

ND MiSs. FORM P3, COMPLAINT CHALLENGING CONDITIONS OF CONFINEMENT (4/00) PAGES —

ULACLON te PEE RUSBY GRACIAS G2OK

Cutting Cawniet cldendlock cent Ghe Meee
fke Teed. of AA) Hal WNEning a

State briefly exactly what you wantthe count to do for. you. Do. not make legal arguments. Do
not cite legal authority.

TO EY Jom MMissios Depacilen as ,
CO CE ELON FCI EN FAL Yn? BECO .
Cotercs Aepinst the Clete Ghdt As
An NQUSIE Ye CAd|ockS ACE AD Sinceze

jeld ICeliqous BEE Hast tine: Hiazednet

Muna udedtad ety 2b ble -7 Sigts £
Hniwestale py) Musk Could nor GC 5eA2e and

Datos Crvoevent eso c& thy Stale

Senet Manu Oud MAK And Ema Az
LAG ~Mieneileles, Se SLAC ind CALM

oo AN Basen Sing Plain LA ust LOAt

> Fver2@a se his Betas Pele S AS ore ©

DO. Lala FEILE (Ss Ae. rm Delco & LO st

“the threat © baciwns Fis ch@erdlexces
Act c2 C+ Cone Ga. hs Rea as -

CQesn CROOKS BO AVBILC Ne HOE MCI t 93
Uh. SS SF —~

This Complaint was executed at (location): Mise 515549 WE Br, Cnty

and | declare or certify or verify or state und er penalty of pe rjury that this Co mpla int is true a id'Go correct.

Date 1 21g oo Nehew betgan

Plaintiff's Signature

* 10.

 
Case: 4:19-cv-00156-DAS Doc #: 1 Filed: 10/21/19 °EAK re 6
“ ‘VW J

MISSISSIPPI DEPARTMENT OF CORRECTIONS
Administrative Remedy Program

MSP-19-118

SECOND STEP RESPONSE FORM

You must respond to the inmate within 45 days of receipt of the appeal of the First Step Response.

inmate’s Name & #: Michael Freeman #39107

 

 

Unit: 29F
FROM: Dr. Mary A. Ross
Title: Central Office
|
|
|
ignatur Date

 

The above named inmate has fulfilled the requirements of the Administrative Remedy Program and is
eligible to seek judicial review within 30 days of receipt of the Second Step Response.

 

LK nod KO Ae SAVGT } b- i, AG
Inmate’s Signature DOC # Date

bee aHachmut Ntxbh page =>
~ Case: 4:19-cv-00156-DAS Doc #: 1 Filed: 10/21/19 7 of 7 PagelD #: 7

Ma OFA FR EOL STCT \
QT # Ret 2)
FARA WI MUS 3R1SY

 

BLYVAH F1aduna
FOREVER USA
V4H 31dun

 

FOREVER USA

 
 

SLUVIH F1Tdund
FOREVER USA

feo SE (ms Clack
CL. S. DisttZiet COKE

ZLOB ENMOCE DOM  Mited States
\ ACy,, 7S fey ric
AMoey, MS BSK 2 | Se Court

os

 
